

116 S4374 IS: Federal Jobs Act
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4374IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Menendez (for himself, Mrs. Feinstein, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a Government-wide initiative to promote diversity and inclusion in the Federal workforce, and for other purposes.1.Short titleThis Act may be cited as the Federal Jobs Act.2.DefinitionsIn this Act:(1)AgencyThe term agency—(A)has the meaning given the term Executive agency in section 105 of title 5, United States Code; and(B)includes the United States Postal Service and the Postal Regulatory Commission.(2)Agency planThe term agency plan means the plan required under section 4(a)(1).(3)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Appropriations of the House of Representatives;(C)the Committee on Finance of the Senate; and(D)the Committee on Ways and Means of the House of Representatives.(4)Deputy DirectorThe term Deputy Director means the Deputy Director of Management of the Office of Management and Budget. (5)DirectorThe term Director means the Director of the Office of Personnel Management.(6)DiversityThe term diversity includes characteristics such as national origin, language, race, color, disability, ethnicity, gender, age, religion, sexual orientation, gender identity, socioeconomic status, veteran status, and family structure.(7)Diversity planThe term diversity plan means the plan required under section 3(a)(2).(8)Economically and socially disadvantaged businessThe term economically and socially disadvantaged business has the meaning given the term socially and economically disadvantaged small business concern in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A)).(9)Employment practicesThe term employment practices means policies and practices of an agency concerning—(A)the recruitment, hiring, promotion, and retention of employees; and(B)professional development and training for employees.(10)Human capital operating planThe term human capital operating plan means the plan required under section 250.205 of title 5, Code of Federal Regulations.(11)Prime contractorThe term prime contractor has the meaning given the term in section 8701 of title 41, United States Code.(12)SubcontractorThe term subcontractor has the meaning given the term in section 8701 of title 41, United States Code.3.Executive branch diversity and inclusion initiative and strategic plan(a)In generalThe Director, in coordination with the Deputy Director, the President’s Management Council, and the Chair of the Equal Employment Opportunity Commission, shall—(1)establish a coordinated initiative to promote diversity and inclusion in the workforce of agencies;(2)not later than 90 days after the date of enactment of this Act, develop and issue a strategic plan relating to diversity and inclusion for agencies that—(A)focuses on—(i)workforce diversity;(ii)workplace inclusion; and(iii)agency accountability and leadership; and(B)highlights comprehensive strategies for agencies to identify and remove barriers to equal employment opportunity in employment practices;(3)not less frequently than once every 4 years beginning after the date on which the diversity plan is issued under paragraph (2), update the diversity plan;(4)not later than 90 days after the date of enactment of this Act—(A)review any agency directives relating to the development or submission of—(i)the human capital operating plan; and(ii)other workforce plans and reports relating to employment practices;(B)develop a strategy for consolidating the plans and reports described in subparagraph (A), if the consolidation is appropriate and permitted by law; and(C)provide guidance to agencies for developing agency plans;(5)identify appropriate practices to improve the effectiveness of the efforts of each agency to formulate employment practices that are consistent with merit system principles; and(6)establish a system for regular reporting on the progress of agencies in implementing the agency plans of the agencies.(b)RecruitmentThe coordinated initiative established under subsection (a)(1) shall—(1)include a plan to recruit qualified individuals for employment at agencies; and(2)endeavor to—(A)achieve a workforce from all segments of society; and(B)avoid discrimination for or against any employee or applicant on the basis of race, color, religion, sex (including pregnancy or gender identity), national origin, age, disability, sexual orientation, veteran status, or any other prohibited basis.4.Responsibilities of agencies(a)Agency report(1)In generalThe head of each agency shall—(A)not later than 120 days after the date on which the diversity plan is issued under section 3(a)(2) or updated under section 3(a)(3), develop or update a plan for the agency to create employment practices that maintain a diverse workforce, consistent with—(i)merit system principles;(ii)the overall strategic plan of the agency;(iii)the human capital operating plan of the agency; and(iv)any other applicable workforce planning strategies and initiatives;(B)designate the Chief Human Capital Officer, the Director of Equal Employment Opportunity, and the Chief Diversity Officer of the agency, if applicable, to—(i)be responsible for enhancing employment and promotion opportunities within the agency; and(ii)develop and implement the agency plan; and(C)incorporate the agency plan into the human capital operating plan of the agency.(2)ReviewThe head of each agency shall submit the agency plan of the agency to the Director and the Deputy Director for review.(b)Annual updatesNot later than 90 days after the date of enactment of this Act, and annually thereafter, the head of each agency, in consultation with the Director and the Deputy Director, shall publish a report on the public website of the agency that includes—(1)disaggregated demographic data sorted by race, color, national origin, religion, sex, age, veteran status, and disability relating to the workforce of the agency;(2)information on the status of diversity and inclusion efforts of the agency;(3)an analysis of available data relating to the number of applications for employment received by the agency sorted by the race, color, national origin, religion, sex, age, veteran status, and disability of the applicant;(4)disaggregated demographic data relating to each participating employee in professional development programs offered or sponsored by the agency;(5)the rate of the placement of each participating employee described in paragraph (4) into senior positions in the agency;(6)data relating to the employment of traditionally underrepresented groups at the agency;(7)the information reported under the system established under section 3(a)(6); and(8)disaggregated salary data sorted by race, color, national origin, religion, sex, age, veteran status, and disability relating to the workforce of the agency.(c)Retention and exit interviews or surveys(1)Departing employees(A)In generalThe head of each agency shall provide each employee who leaves employment at the agency an opportunity to complete an exit interview or survey.(B)PurposeThe head of each agency shall design the exit interview or survey described in subparagraph (A) to help the agency understand the reasoning for which an employee leaves employment at the agency.(2)Use of analysis from interviews and surveysThe head of each agency shall analyze the demographic data and other information obtained through the interviews or surveys described in paragraph (1) to determine—(A)if and how the diversity of participants in the interviews or surveys impacts the results of the interviews or surveys; and(B)whether to implement any policy changes.(3)Tracking dataThe head of each agency shall—(A)track demographic data relating to—(i)each participating employee in professional development programs offered or sponsored by the agency; and(ii)the rate of the placement of each participating employee described in clause (i) into senior positions in the agency;(B)annually evaluate the data described in subparagraph (A)—(i)to identify ways to improve outreach and recruitment for professional development programs offered or sponsored by the agency, consistent with merit system principles; and(ii)to understand how participation in any professional development program offered or sponsored by the agency under subparagraph (A) differs among the demographic categories of the workforce of the agency; and(C)actively encourage participation in professional development programs offered and sponsored by the agency from a range of demographic categories of the workforce of the agency, especially from demographic categories with consistently low participation.5.Legislative and judicial branches(a)Legislative branchEach office treated as an employing office under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) shall, to the greatest extent practicable, carry out the requirements of sections 3 and 4 with respect to the legislative branch of Government. (b)Judicial branchThe Director of the Administrative Office of the United States Courts shall, to the greatest extent practicable, carry out the requirements of sections 3 and 4 with respect to the judicial branch of Government.6.Diversity in Government procurement and grantmaking(a)Reports on contracting(1)Prime contractor reportsNot later than 120 days after the date of enactment of this Act, and annually thereafter, each prime contractor that has a contract with an agency shall submit to the head of each agency with which the prime contractor has a contract a report that includes—(A)a list of subcontractors—(i)with which the prime contractor has a contract relating to the contract of the prime contractor with the agency; and(ii)that are economically and socially disadvantaged businesses; and (B)the amounts the subcontractors described in paragraph (1) receive from the prime contractor.(2)Agency reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the head of each agency shall submit to the appropriate congressional committees a report that includes—(A)a list of prime contractors—(i)with which the agency has a contract; and(ii)that are economically and socially disadvantaged businesses;(B)the amounts the prime contractors described in subparagraph (A) receive from the agency; and(C)the information contained in the prime contractor reports received by the head of the agency under paragraph (1).(b)Annual reports(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the head of each agency shall submit to the appropriate congressional committees a comprehensive report on activities the agency is implementing to increase procurement from, and grant making to, economically and socially disadvantaged businesses.(2)ContentThe report required under paragraph (1) shall include a description of the efforts of the agency to—(A)list, describe, and evaluate the activities the agency is implementing to increase the capacity of minority-led small nongovernmental organizations and civil society organizations to—(i)win bids;(ii)obtain contracts and grants; and(iii)serve as subcontractors; and(B)review any impact the restrictions under part 19 of the Federal Acquisition Regulation have had on economically and socially disadvantaged businesses.